Citation Nr: 0606759	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel





INTRODUCTION

The veteran had active service from March 1986 to August 1986 
and from November 1997 to November 2000.  He had active duty 
for training from February to May 1990, June 1994 to June 
1995, January to April 1996, and May to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran perfected his appeal of claims for service 
connection for acne vulgaris and a low back condition in 
March 2003.  In an April 2003 rating decision, the RO found 
clear and unmistakable error (CUE) with regards to these two 
issues.  The RO granted service connection for both acne 
vulgaris and a low back condition.  Since the outcome of the 
rating decision was favorable to the veteran, these two 
issues are not before the Board.  The Board will only 
consider the veteran's claim for service connection for 
sinusitis.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's sinusitis was not caused by his active 
military service from March 1986 to August 1986 and from 
November 1997 to November 2000 or his active duty for 
training from February to May 1990, June 1994 to June 1995, 
January to April 1996, and May to September 1996.  





CONCLUSION OF LAW

Service connection for sinusitis is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In this regard, it is unclear whether the 
veteran has a current diagnosis of sinusitis or if he has a 
current disability from any sinus condition.  The veteran was 
diagnosed with chronic rhinitis at a VA Medical Center (VAMC) 
in October 2002.  He reported a history of chronic sinusitis 
since he was stationed in Korea and that he had between two 
and five sinus infections per year.  The October 2002 consult 
note showed that he had edematous nasa mucosa.  

In December 2001, he was diagnosed with sinusitis, allergic 
rhinitis, and chronic conjunctivitis by Dr. D. G., a private 
physician.  Dr. D. G.'s letter was accompanied by an 
attachment entitled "Initial Treatment Plan" which referred 
to treatment for "recurrent sinusitis."  However, a 
diagnosis of chronic or recurrent sinusitis was not given by 
Dr. D. G.  

An October 2000 VA examination showed that the veteran was 
seen for sinusitis while on active duty in April 2000.  
However, no diagnosis of sinusitis was given at the October 
2000 examination.  Records indicate that the veteran ceased 
treatment at the Louisville VAMC in November 2002.  He has 
not been treated for sinus problems at a VAMC since then.  

A VA medical examination for sinusitis was scheduled for 
March 2003, but the veteran failed to report for the 
examination.  

The Board finds these records to be entitled to great 
probative weight and provide evidence against this claim 
because they do not provide a current diagnosis of sinusitis.  
Simply stated, the record only provides evidence that the 
veteran had sinusitis in December 2001.  Thus, it is unclear 
whether the veteran has a current disability from sinusitis 
or any other sinus condition.  

Even if the Board were to assume that the veteran has a 
current disability due to sinusitis, none of the medical 
evidence of record connects the veteran's sinusitis to his 
military service.  While on active duty, he was seen for a 
sinus problem in October 1998 and was diagnosed with a sinus 
ache.  In April 1999, he was referred to an ear, nose, and 
throat specialist for a sinus headache, but no findings were 
noted.  He was also seen for sinusitis in April 2000 and was 
given antibiotics.  

The Board finds the veteran's post-service medical records to 
be highly probative evidence against this claim because they 
do not provide a link between the veteran's current condition 
and the three times he received treatment for his sinuses 
while serving in the military.  The service medical records 
also fail to indicate a chronic condition that began during 
the veteran's military service and continues to this day.  

It is important for the veteran to understand that simply 
being treated for some form of sinus infection, cold, or 
headache, does not provide evidence that the veteran 
currently has a chronic sinus condition that began during the 
veteran's military service. 

With regard to the veteran's own opinion that his sinus 
problems were caused by his service in Korea, the veteran 
does not have the medical expertise to find that his current 
disorder is related to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Overall, the service medical records, post-service medical 
records, and the October 2000 VA examination provide highly 
probative evidence against this claim.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for sinusitis.  38 U.S.C.A. § 5107(b).  
The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in August 2005 and July 2001, as well as information 
provided in the August 2005 and April 2003 supplemental 
statements of the case (SSOC) and the February 2003 statement 
of the case (SOC), the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the August 2005 and 
April 2003 SSOCs and the February 2003 SOC include the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the January 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
July 2001 VCAA letter does not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  However, the August 2005 VCAA 
letter did make the specific request.  

The Board is aware of the recent  decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, VA 
examinations, and private medical records.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which does not indicate that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.


ORDER

Service connection for sinusitis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


